                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE

AntennaSys, Inc.

   v.                                      Case No. 17-cv-105-PB
                                           Opinion No. 2019 DNH 022
AQYR Technologies, Inc. and
Windmill International, Inc.

                                   ORDER

        AntennaSys, Inc. moves this Court to partially reconsider its

December 27, 2018, Markman order with respect to the claim language

“configured to be stowed and deployed.”    I deny that motion.

        First, AntennaSys argues that I misapplied the doctrines of

disavowal and disclaimer by applying an incorrect legal standard.

See Doc. No. 50-1 at 3.    But I did not apply either doctrine to the

disputed term.    Rather, I construed an otherwise ambiguous claim

term and relied on the line of Federal Circuit cases that

distinguishes “a proper use of the specification as a source of

meaning from an improper use of the specification to read into a

claim a limitation that it does not contain.”    See Doc. No. 48

(“Order”) at 17-18 (citing Liebel-Flarsheim Co. v. Medrad, Inc., 358

F.3d 898, 904 (Fed. Cir. 2004)).    As the Federal Circuit recently

noted in Cave Consulting Grp., LLC v. OptumInsight, Inc., 725 F.

App’x 988 (Fed. Cir. 2018), cert. denied, No. 18-590, 2019 WL 113173

(U.S. Jan. 7, 2019), “‘[o]ur case law does not require explicit

redefinition or disavowal’ when the description itself is

affirmatively limiting.”    Id. at 995 (quoting Trs. of Columbia Univ.

in City of N.Y. v. Symantec Corp., 811 F.3d 1359, 1363 (Fed. Cir.
2016)) (emphasis in the original).       The attempt to distinguish

Retractable Techs., Inc. v. Becton, Dickinson & Co., 653 F.3d 1296

(Fed. Cir. 2011) is similarly unconvincing because it merely

restates arguments I have already chosen to reject and mistakenly

imports an inapplicable disclaimer gloss on the Federal Circuit’s

decision.

      Second, AntennaSys submits that the specification, properly

read, does not limit the claim language.       It rests an argument on

method claim 6 and dependent claim 8.       See Doc. No. 501 at 8-9.

Neither claim, however, relates to “stowing” or “deploying.”       Nor

does the language at 8:51-56 and 9:32-34 change my analysis, since

both sections contemplate the apparatus “collaps[ing]” into itself

without disconnecting the components.       See ‘868 Patent at 9:34, 35-

37.   I remain unconvinced that the patent specification contemplates

stowing the device in a disassembled state.

      AntennaSys’s motion for partial reconsideration of the Court’s

December 27, 2018, order (Doc. No. 50) is DENIED.

      SO ORDERED.

                                         /s/ Paul Barbadoro
                                         Paul Barbadoro
                                         United States District Judge

February 5, 2019

cc:   Kathleen M. Mahan, Esq.
      Steven J. Grossman, Esq.
      Arnold Rosenblatt, Esq.
      David K. Pinsonneault, Esq.
      Eric G. J. Kaviar, Esq.
      Laura L. Carroll, Esq.



                                     2
